       Case: 1:21-cv-03589 Document #: 1 Filed: 07/06/21 Page 1 of 6 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 DORIS V. WALKER,
                                                     Civil Action No.
                        Plaintiff,
         v.
                                                     Removed from the Circuit Court of the 1st
 BANK OF AMERICA,                                    Municipal District, Cook County, Illinois

                        Defendant.                   State Court Case No. 2021l004215


                                     NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1332, 1441 and 1446,

Defendant Bank of America, N.A., incorrectly named as Bank of America (“BANA”) hereby

removes the above-captioned matter from the Circuit Court of Cook County, Illinois to the United

States District Court for the Northern District of Illinois. This Court has jurisdiction based on

federal question jurisdiction pursuant to 28 U.S.C. § 1331 and diversity jurisdiction pursuant to 28

U.S.C. § 1332. As grounds for removal of this action pursuant to 28 U.S.C. § 1446(a), BANA

states as follows:

                              PLEADINGS AND PROCEDURES

       1.       On or about April 23, 2021, Plaintiff Doris V. Walker (“Plaintiff”) commenced this

civil suit against BANA captioned as Doris V. Walker v. Bank of America, Case No. 2021L004215,

in the Circuit Court of Cook County, Illinois, by filing her Complaint (“Complaint”). A true and

correct copy of the Complaint is attached hereto as Exhibit 1.

       2.       True and correct copies of all process, pleadings, orders, and other papers or

exhibits retrieved by BANA from the Circuit Court’s file in this action to date are attached hereto

as Exhibit 2.
      Case: 1:21-cv-03589 Document #: 1 Filed: 07/06/21 Page 2 of 6 PageID #:2




       3.        In her Complaint, Plaintiff purports to assert claims pursuant to 18 U.S.C. §§ 656,

1001, 1334, 1344, and 1349. Therefore, this Court has federal question jurisdiction pursuant to 28

U.S.C. § 1331.

       4.        There are no other Defendants to join in this Removal.

                                  TIMELINESS OF REMOVAL

       5.        On May 30, 2021, BANA was served a copy of an expired summons and partial

copy of the Complaint. BANA contacted the Clerk of Court in order to obtain a full copy of the

Complaint and court file and was provided documents on June 16, 2021. Plaintiff has filed no

affidavit of service or other proof of service of the Complaint.

       6.        The removal of this action is timely under U.S.C. § 1446(b) because this Notice of

Removal is filed within thirty (30) days after June 16, 2021, the date that BANA was provided

with a full copy of the court file by the Clerk of Superior Court for Cook County, Illinois. BANA

has not yet been served with a valid summons or full copy of the Complaint.

       7.        BANA has not previously removed this action.

       8.        BANA has not served an Answer upon Plaintiff or filed one with the Circuit Court

of Cook County.

                                       VENUE IS PROPER

       9.        The United States District Court for the Northern District of Illinois, Eastern

Division is the proper venue under 28 U.S.C. § 1441(a). The Circuit Court of Cook County, Illinois

is located within the Eastern Division, pursuant to 28 U.S.C. § 93(a)(1). Therefore, the Northern

District of Illinois, Eastern Division, is the “district and division embracing the place where such

action is pending.” 28 U.S.C. § 1441(a).

                                  REMOVAL JURISDICTION
       Case: 1:21-cv-03589 Document #: 1 Filed: 07/06/21 Page 3 of 6 PageID #:3




                                         (Federal Question)

        10.     Pursuant to 28 U.S.C. § 1331, “The district courts shall have original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United States.”

28 U.S.C. § 1331. This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s Complaint expressly asserts claims for fraud, conspiracy to commit fraud, and unsound

banking practices pursuant to 18 U.S.C. §§ 656, 1001, 1334, 1344, and 1349. See Compl., Count

I, II, VII, and VIII.

        11.     Therefore, removal to this Court is proper under 28 U.S.C. § 1441(a), which

provides, in pertinent part, that “any civil action brought in a State court of which the district courts

of the United States have original jurisdiction, may be removed by the defendant or defendants, to

the district court of the United States for the district and division embracing the place where such

action is pending.” 28 U.S.C. § 1441(a). A federal question appears on the face of Plaintiff’s

Complaint, and this claim “arises under” federal law.

                                   REMOVAL JURISDICTION
                                     (Diversity Jurisdiction)

        12.     This case is also properly removable pursuant to 28 U.S.C. § 1441, which provides

in pertinent part as follows:

                (a) Generally. –
                Except as otherwise expressly provided by Act of Congress, any
                civil action brought in a state court of which the district courts of the
                United States have original jurisdiction, may be removed by the
                defendant or the defendants, to the District Court of the United
                States for the district or division embracing the place where such
                action is pending.
                (b) Removal Based on Diversity of Citizenship – …
                        (2) A civil action otherwise removable solely on the basis of
                        the jurisdiction under section 1332(a) of this title may not be
                        removed if any of the parties in interest properly joined and
                        served as defendants is a citizen of the State in which such
                        action is brought.
       Case: 1:21-cv-03589 Document #: 1 Filed: 07/06/21 Page 4 of 6 PageID #:4




        13.     This action is properly removable under 28 U.S.C. § 1441 (a) and (b) because the

United States District Court has original jurisdiction of this case under 28 U.S.C. § 1332(a) and

(c), as amended, which provides in pertinent part as follows:

                (a) The district courts shall have original jurisdiction of all civil
                actions where the matter in controversy exceeds the sum or value of
                $75,000.00, exclusive of interest and cost, and is between –
                        (1) Citizens of different states…
                (c) For the purposes of this section and section 1441 of this title –
                        (1) a corporation shall be deemed to be a citizen of every
                        State and foreign state by which it has been incorporated
                        and of the state or foreign state where it has its principal
                        place of business…

    A. Diversity of Citizenship

        14.     This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because Plaintiff

and BANA have complete diversity of citizenship and the amount in controversy exceeds $75,000,

exclusive of interest and costs. See 28 U.S.C. § 1332(a).

        15.     Upon information and belief, and based on the allegations in the Complaint,

Plaintiff is a resident of Illinois. Compl. Pg. 4.

        16.     BANA is a national banking association and a citizen of North Carolina because its

articles of association establish that location as its main offices. See 28 U.S.C. § 1348; Wachovia

Bank v. Schmidt, 546 U.S. 303, 307, 126 S. Ct. 941, 945 (2006) (“[A] national bank, for § 1348

purposes, is a citizen of the State in which its main office, as set forth in its articles of association,

is located”). Accordingly, BANA is a citizen of North Carolina, and complete diversity of

citizenship exists between Plaintiff and BANA.

    B. Amount in Controversy
       Case: 1:21-cv-03589 Document #: 1 Filed: 07/06/21 Page 5 of 6 PageID #:5




       17.     The amount in controversy exceeds $75,000.00, exclusive of interest and costs.

The Complaint alleges that Defendant is liable to Plaintiff and seeks damages totaling

$10,000,000.00.

                          ADDITIONAL PROCEDURAL MATTERS

       18.     Promptly upon the filing of this Notice of Removal, BANA shall give written notice

to Plaintiff and to the Clerk of the Circuit Court of Cook County, Illinois, pursuant to 28 U.S.C. §

1446(d). A copy of the removal notice to be filed with the Clerk of the Circuit Court of Cook

County is attached hereto as Exhibit 3.

                      PRESERVATION OF DENIALS AND DEFENSES

       19.     By filing this Notice of Removal, BANA does not waive any jurisdictional or other

defenses that might be available to it. In addition, BANA expressly reserves the right to move for

dismissal of some or all of Plaintiff’s claims pursuant to Rule 12 of the Federal Rules of Civil

Procedure. BANA reserves the right to amend or supplement this Notice of Removal.

        WHEREFORE, Defendant Bank of America, N.A. requests that the above-entitled action

be removed from the Circuit Court of Cook County, Illinois to the United States District Court for

the Northern District of Illinois, Eastern Division.

Date: July 6, 2021                            Respectfully submitted,

                                              /s/ Benjamin H. Cook
                                              Benjamin H. Cook (IL 6335723)
                                              McGuireWoods LLP
                                              77 W. Wacker Drive, Suite 4100
                                              Chicago, Illinois 60601-1818
                                              Tel. 312-849-8100
                                              Fax 312-849-3690
                                              Attorney for Defendant Bank of America, N.A.
      Case: 1:21-cv-03589 Document #: 1 Filed: 07/06/21 Page 6 of 6 PageID #:6




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was electronically filed with the Clerk of the

Court using the CM/ECF system on July 6, 2021, which will send notification of such filing to all

counsel of record and by first class mail addressed as follows:

Doris V. Walker
PO Box 43
Ingleside, Illinois 60041


                                             /s/ Benjamin Cook
